Citation Nr: 0736285	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  03-33 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant; [redacted]


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from May 22, 1961, to 
June 27, 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Atlanta, Georgia.  The veteran testified before the 
undersigned Veterans Law Judge in October 2004; a transcript 
of that hearing is associated with the claims folder.

The Board denied the veteran's claims of service connection 
for a skin disability and a heart disability in a February 
2005 decision.  The veteran appealed the Board's February 
2005 decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a January 2006 brief, the 
veteran's attorney requested that the Court remand the 
Board's February 2005 decision for further development 
regarding the veteran's missing service medical records and a 
readjudication.  In a June 2007 order, the Court agreed that 
the Board failed to provide an adequate statement of reasons 
and bases for its determination regarding VA's compliance 
with its obligation to seek records from Lackland Air Force 
Base as well as its obligation to notify the veteran of any 
findings regarding the futility of continuing to search for 
such records.  The Court accordingly vacated the February 
2005 Board decision and remanded the matter for 
readjudication.  The Court noted that it was not addressing 
any other arguments and issues raised by the appellant.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he is entitled to service connection 
for a skin disability and a heart disability, as both 
disabilities began during his active duty service.  The 
veteran testified at the October 2004 Board hearing that he 
noticed a large growth developing on his neck during basic 
training; he also had complaints of chest pains.  The growth 
was evaluated, and eventually removed by surgery, in service.  
According to the veteran, this surgery resulted in residual 
scarring and loss of motion in the neck.  Regarding his chest 
pains, the veteran testified that he was diagnosed with a 
heart disorder, which eventually led to a heart attack and 
the development of coronary disease (CAD).  

The veteran asserts that he was discharged from the service 
because of the above disabilities, and that this is reflected 
in his service records.  His nephew testified that the 
veteran even tried to re-enlist in 1963 or 1964 and was 
rejected due to his heart and skin disabilities.  In support 
of his claim, the veteran submitted a March 2003 letter from 
his mother which states that he was discharged from the Air 
Force due to health issues related to his heart and surgery 
on his neck.

Unfortunately, VA has been unable to obtain the veteran's 
service medical records due to a 1973 fire at the National 
Personnel Records Center (NPRC).  Thus, there is no evidence, 
other than veteran's and his mother's statements, that he was 
hospitalized during service for treatment of a skin 
disability and a heart disability and eventually discharged 
because of such disabilities.  Although the Board may accept 
the veteran's statements regarding his in-service 
hospitalization as credible, as a layperson, he is not 
competent to testify as to any diagnoses provided during such 
hospitalization.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder).  Thus, the 
Board requires additional evidence confirming the veteran's 
in-service diagnosis of a skin or heart disability.

At the RO's request, the veteran submitted an NA-Form 10355 
in March 2003, indicating that he received treatment for both 
disabilities at the Wilford Hall Medical Center at Lackland 
Air Force Base for the period from May to June 1961.  In June 
2003, the RO contacted the William Hall Medical Center at 
Lackland Air Force Base, requesting any treatment records 
pertaining to the veteran for the period from January 1, 
1961, to December 31, 1961.  This request also asked that any 
records retired be recalled and sent to the RO.  The 
veteran's Social Security Number (SSN) and date of birth 
(DOB) were forwarded with the RO's request.  Shortly 
thereafter, the RO received a response which stated that 
there were no records on file for 1961 or any other years for 
the veteran at the Lackland Air Force Base Medical Wing.  The 
veteran was never informed of this negative response.

The Board observes that the RO's June 2003 request for the 
veteran's missing service medical records was only directed 
to the Lackland Air Force Base.  Despite the fact that 
clinical records are sometimes located under the name of the 
facility, and not in the veteran's service file, no similar 
request was sent to the NPRC.  Additionally, the Board notes 
that the RO's initial request for the veteran's service 
records was limited to service medical records.  Seeing as 
the veteran asserts that he was discharged as a result of his 
claimed skin and heart disabilities, his service personnel 
records, may reflect treatment and/or diagnoses for such 
disabilities.  

In cases where a veteran's service records are unavailable 
through no fault of his own, there is a heightened obligation 
for VA to assist him in the development of his claim.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This heightened 
duty includes the obligation to search for alternative 
medical records that may aid in reconstructing the veteran's 
service record.  See Moore v. Derwinski, 1 Vet. App. 401 
(1991).  Thus, in light of the above, the Board concludes 
that all efforts to reconstruct the veteran's service records 
have not been exhausted.  

Moreover, in fulfilling its heightened duty to assist the 
veteran in reconstructing his service records, VA is required 
to keep the veteran apprised of all efforts undertaken to 
locate alternative sources of evidence.  In this way, the 
veteran is given an opportunity to provide additional 
evidence or, quite possibly, the alternative evidence being 
searched for.  Thus, while this appeal is on remand, the 
agency of original jurisdiction (AOJ) should document all 
efforts to search for the veteran's service medical and 
personnel records, as well as any alternative sources of 
evidence identified, and keep the veteran informed as to the 
results of these searches.  If it is determined that a 
particular type of evidence is unavailable and that further 
attempts to locate such evidence would be futile, the veteran 
should be notified of such finding of unavailability.

If evidence is received which verifies the veteran's claimed 
in-service skin and heart disabilities, the Board notes that 
such evidence will not be sufficient to substantiate his 
claims based on the current record.  In this regard, the 
veteran testified that he did not seek treatment for either 
of these disabilities, and any resulting residuals, for many 
years after service.  In the case of the veteran's claimed 
heart disability, there is no evidence of record indicating 
any heart problems until a 1982 heart attack; this is more 
than twenty years after service separation.  Therefore, if 
evidence is received which indicates any skin or heart 
problems during service, the Board is satisfied that the 
evidence of record requires VA to assist the veteran by 
affording him a VA examination with a request for an 
etiological opinion.

In addition to the veteran's missing service medical records, 
the Board observes that the veteran identified treatment from 
the following facilities/physicians for his claimed 
disabilities: Medical Center of Georgia; The Emory Clinic; 
Dr. Smith; Surgical Association of Warner Robins/Dr. McBride.  
Letters were sent to these providers in April 2003 requesting 
copies of the veteran's records.  Records were received from 
Dr. Smith in June 2003.

38 C.F.R. § 3.159(c)(1) (2007) requires at least one follow-
up request unless VA receives information that the records 
sought do not exist or that a follow-up request would be 
futile.  In the present case, no information was received 
with respect to the veteran's outstanding treatment records 
at the Medical Center of Georgia, The Emory Clinic, or the 
Surgical Association of Warner Robins to indicate that such 
records did not exist or that a follow-up request would be 
futile.  As such, the Board finds that at least one 
additional request should be made for these records while 
this appeal is on remand.

Finally, the Board observes that Dingess v. Nicholson, 19 
Vet. App. 473 (2006), is applicable to the veteran's claims 
of entitlement to service connection for a skin disability 
and a heart disability.  Dingess held that VA must provide 
notice of all five elements of a service connection claim, 
including the degree of disability and the effective date of 
an award.  In the present appeal, the veteran was not 
provided with notice regarding the type of evidence necessary 
to establish a disability rating or effective date.  As these 
questions are involved in the present appeal, such notice 
should be provided to the veteran upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice 
regarding the disability rating and 
effective date.  See Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

2.  Obtain all service personnel records.  
Request the veteran's basic and extended 
service personnel records.  Attempts to 
obtain these records should include 
requesting the veteran's basic and 
extended service personnel records from 
the NPRC.  The appropriate service 
department should also be contacted and 
asked to provide any information regarding 
this period of service or any other 
attempts to re-enlist.

A response, negative or positive, should 
be associated with the claims file.  
Requests must continue until the RO 
determines that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.  If the AOJ 
determines that these records do not exist 
or that further efforts to obtain them 
would be futile, it must inform the 
veteran of the unavailability of these 
records as well as all measures taken to 
obtain these records.

3.  Request service medical records from 
the NPRC pertaining to the veteran's 
treatment at Lackland Air Force Base 
during the period from May 1, 1961, 
through July 31, 1961.  Such request 
should include all information listed on 
the veteran's NA Form 10355, including his 
service number, SSN, and DOB.  The NPRC 
should be directed to look for these 
records under the veteran and under the 
name of the facility/hospital where the 
veteran was treated, as clinical records 
are sometimes filed under the name of the 
facility/hospital.  

A response, negative or positive, should 
be associated with the claims file.  
Requests must continue until the RO 
determines that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.  If the AOJ 
determines that these records do not exist 
or that further efforts to obtain them 
would be futile, it must inform the 
veteran of the unavailability of these 
records as well as all measures taken to 
obtain these records.

4.  Request any treatment records 
pertaining to the veteran for the period 
from May 1, 1961, through July 31, 1961, 
from the medical center at Lackland Air 
Force Base.  A copy of the veteran's NA 
Form 10355 should be sent with the 
request, and the AOJ should provide the 
facility with the veteran's service 
number, SSN, and DOB.  

A response, negative or positive, should 
be associated with the claims file.  
Requests must continue until the RO 
determines that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.  If the AOJ 
determines that these records do not exist 
or that further efforts to obtain them 
would be futile, it must inform the 
veteran of the unavailability of these 
records as well as all measures taken to 
obtain these records.

5.  Make appropriate attempts to obtain 
copies of the veteran's treatment records 
from the following providers:  the Medical 
Center of Central Georgia; The Emory 
Clinic; the Surgical Association of Warner 
Robins.  If possible, release forms already 
associated with the veteran's claims folder 
should be used.  However, if unavailable or 
unusable, contact the veteran for a new 
release form.  Any responses to these 
requests should be documented in the claims 
folder as well as letters to the veteran 
informing him of VA's efforts to obtain 
these records.

6.  If, and only if, evidence is obtained 
following completion of the above 
directives which indicates that the 
veteran received treatment for a heart 
disability during service or within one 
year of service separation, schedule the 
veteran for a VA examination for the 
purpose of ascertaining the etiology of 
any current heart disability.  The claims 
file, including a copy of this REMAND, 
must be made available to the examiner for 
review, and the examiner should indicate 
that the claims folder was reviewed in 
connection with the examination.  The 
examiner should perform any medically 
indicated testing.  After reviewing the 
record and examining the veteran, the 
examiner should specify the nature of any 
heart disability, providing diagnoses for 
all identified disabilities.  The examiner 
should then provide an opinion as to 
whether any current heart disability is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
etiologically related to his active 
service.  A detailed rationale should be 
provided for all opinions.  If it cannot 
be determined whether the veteran 
currently has a heart disability that is 
related to service on a medical scientific 
basis and without invoking processes 
related to guesses or based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
examination report, with an explanation as 
to why this is so.  

7.  If, and only if, evidence is obtained 
following completion of the above 
directives which indicates that the 
veteran received treatment/surgery for a 
skin growth during service, schedule the 
veteran for a VA examination for the 
purpose of ascertaining the etiology of 
any current skin disability, including any 
residuals from any in-service surgery.  
The claims file, including a copy of this 
REMAND, must be made available to the 
examiner for review, and the examiner 
should indicate that the claims folder was 
reviewed in connection with the 
examination.  The examiner should perform 
any medically indicated testing.  After 
reviewing the record and examining the 
veteran, the examiner should specify the 
nature of any skin disability, including 
any residuals from any in-service surgery 
(scarring, limitation of motion, etc...), 
providing diagnoses for all identified 
disabilities.  The examiner should then 
provide an opinion as to whether any 
current skin disability, including any 
residuals from any in-service surgery, is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
etiologically related to his active 
service, including any in-service surgery.  
A detailed rationale should be provided 
for all opinions.  If it cannot be 
determined whether the veteran currently 
has a skin disability, including any 
residuals from any in-service surgery, 
that is related to service on a medical 
scientific basis and without invoking 
processes related to guesses or based upon 
mere conjecture, the examiner should 
clearly and specifically so specify in the 
examination report, with an explanation as 
to why this is so.  

8.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefits 
sought.  Unless the benefits sought on 
appeal are granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).



